Title: To George Washington from John Hancock, 21 March 1776
From: Hancock, John
To: Washington, George



Sir
Philadelphia 21st March 1776 Thursday Eveng

I am this Moment honour’d with your favr of 13th by Express which I shall lay before Congress in the Morning; I expect immediately to be order’d to Dispatch the first Fessenden to you, when I shall have the honour to write you very particularly.
This is only to Inform you that I have Sent Two hundred & Fifty Thousand Dollars for the use of the Army under your Command, to the Care of Thomas Hanson, John Donaldson & Moses Franks Esqrs. Gentlemen of Character, who I am Confident will meet your Notice. I am with the fullest Sentiments of Esteem, Sir Your very hume sevt

John Hancock Presidt

